DETAILED ACTION
The present application 16/904,238, filed on 06/17/2020, is being examined under the first inventor to file provisions of the AIA .  
Drawings
2	The drawings received on 06/17/2020 are accepted by the Examiner.
Priority
3.	Applicant’s claim for the benefit of a prior-filed application No. 62/862,580, which filed 06/17/2019 is acknowledged. 

Review under 35 USC § 101
4.	Claims 1-27 are directed to a method, an article of manufacture and a system have been reviewed.  Claims 1-9 are appeared to be in one of the statutory categories [e.g. a process].  Claims 1-9 recite a method of caching high-definition map data by an autonomous vehicle. Claims 1-9 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 10-18 are appeared to be in one of the statutory categories [e.g. an article of manufacture].  Claims 10-18 recite a non-transitory computer-readable storage medium storing program instructions executed by one or more processors to perform a method of caching high-definition map data by an autonomous vehicle. Claims 10-18 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG. Claims 19-27 are appeared to be in one of the statutory categories [e.g. a machine]. Claims 19-27 comprise one or more processors; a non-transitory computer readable storage storing instructions to perform a method of caching high-definition map data by an autonomous vehicle.  Claims 19-27 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Therefore, claims 1-27 are qualified as eligible subject Matter under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5-12, 14-21 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio et al (US 2021/0004993 A1), hereinafter Sugio and in view of Krasnik (US 2007/0250476 A1).
	Referring to claims 1, 10 and 19, Sugio discloses a computer-implemented method, comprising: receiving a search query for points near a query-point (See para. [0350], para. [0353], para.[0354] and Figures 12 & 13, a server receives a search request from a client for obtaining map data for self-location estimation) , the search query specifying a search space comprising the query-point and a search range (See para. [0343], para.[0354], the search request includes obtaining map data features a sparse world and a world space [e.g. SWLD and SLD] comprises location three-dimensional position information, orientation data point  space info to determine self-location range, the server obtains voxel [e.g. voxel] information including a distance range of the client) ;
 accessing a compressed octree representation (See para. [0377] and para. [0498], accessing an octree which used to represent three-dimensional positions in a WLD or SWLD, note the octree is compressed in order to reduce data volume) of a point cloud comprising three-dimensional (3D) points of a region (See para. [0354], para. [0367], para [0377] and para. [0498], the server encoded/compressed three dimensional sparse world [e.g. SWLD] or the world [e.g. WLD] to represent three-dimension positions, note para. [0370], the SWLD extractor defines current spatial region as a WLD and calculates the features from each voxel [e.g. voxel] included in the WLD), the compressed octree representation comprising nodes, at least some of the nodes storing a sibling link to a sibling node having the same parent node (See para. [0388] and para. [0389] and Figures 20 & 21, the octree representation three-dimensional positions of WLD, the octree structure is made of nodes and leaves, each parent node has a maximum of 8 leaves or siblings);
 traversing the compressed octree representation to identify regions that overlap the search space (See para. [1050]-para. [1060], Figures 136-139, searching a reference relationship(s) in neighboring nodes of a current node includes a point cloud using the encoded octree [e.g. coding table], the reference relationship illustrates a spatial region) , the traversing comprising:
 responsive to determining that a current node is a leaf node (See para. [0757], para. [1297] and Figures 83, 178 in response to determining the current node is a leaf) marking the node as overlapping the search space (See para. [0758] and para. [0759], para. [0773], [01297] when the current node is a leaf, setting the node as merge duplicate point in the search space or point cloud) 
[…] identifying a child node of the current node and performing a nearest neighbor search in the child node (See para. [0774], para. [01299], para. [1307], determining child/occupancy nodes having the three-dimensional points), and responsive to determining that the region represented by the current node does not overlap the search space (See para. [1295], para. [1299] and Figure 178, when the current node does not has duplicate point in the three-dimensional point cloud), identifying a sibling node of the current node using the sibling link and performing the nearest neighbor search in the sibling node (See para. [1018], [1109], para. [1108], para. [1296] and Figures 136 &137, determining neighboring nodes of the current node having the same parent); identifying at least one nearest neighbor node in a set of leaf nodes identified as overlapping the search space (See para. [1296] and para. [1300], the system performs a calculation operation for the occupancy/neighbor node, note in the para. [0758] and para. [0759], para. [0773], [01297] identifying a leaf having a set merge duplicate point in the search space or point cloud); and using the at least one nearest neighbor node for performing an operation on the point cloud (See para. [1296] and para. [1300], the system performs a calculation operation for the occupancy/neighbor node, the system may perform octree division repeatedly). 
Sugio does not explicitly disclose identifying a child node of the current node and performing a nearest neighbor search in the child node in responsive to determining that a region represented by the current node overlaps the search space.
However, Krasnik discloses identifying a child node of the current node and performing a nearest neighbor search in the child node in responsive to determining that a region represented by the current node overlaps the search space (See para. [0004], searching a tree to identify child nodes one level at a time using nearest neighbors in responsive to determining that portions of the tree should be searched, the portions represented by the current node overlap by containing mutual data points with another node).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the node searching of Sugio to perform a nearest neighbor search in the child node, as taught by Krasnik. Skilled artisan would have been motivated to eliminate a portion of the tree from being considered for further searching since searches often consume significant amounts of time and resources such as processor cycle and memory (See Krasnik, para. [0003] and para. [0004]). In addition, both of the references (Krasnik and Sugio) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as search data nodes using a tree data structure. This close relation between both of the references highly suggests an expectation of success.
As to claims 2, 11 and 20, Sugio discloses wherein the nearest neighbor search is performed directly on the compressed octree representation without having to decompress the compressed octree representation (See para. [1356] and para. [1361], the geometry information calculator stores encoded nodes in a list and search the encoded nodes in the list for a neighboring node). 
As to claims 3, 12 and 21, Sugio discloses wherein the sibling link stores an index of the sibling node, the index identifying the sibling node in a linear array (See para. [1356] and para. [1361], the geometry information calculator stores occupancy information to which the current node belongs, the occupancy node is a neighboring node belongs to a parent of an current node, the neighbor node information is stored in a list or an index).
As to claims 5, 14 and 23, Sugio discloses herein the compressed octree representation is represented as a linear array of structures, each structure representing a node (See Figure 20-22, para. [1356.], the system stores a linear array list of the tree nodes as geometry information)
As to claims 6, 15 and 24, Sugio discloses wherein the linear array of structures stores the nodes in a depth first search order of traversal of the compressed octree representation (See para. [0580], the scan order of a tree can be depth-first in the octree). 
As to claims 7, 16 and 25, Sugio discloses wherein each node is represented as a byte such that each bit of the byte indicates whether a child node is present (See para. [0763], in the case of an octree, index[i][j] indicates a value between 0 and 7, for example index [i][j] is 3-bit information in total includes 1-bit information each indicating a position of each of x, y and z of the subblock). 
As to claims 8, 17 and 26, Sugio discloses the search query is received by an autonomous vehicle (See para. [0003], para.[0354] and para. [0355], the search is received by a client, and the client is an autonomous car navigation system); and the operation performed on the point cloud comprises performing localization of the autonomous vehicle (See para. [0355] and para. [0003], the operation is perform on WLD space to render a map for the car client). 
As to claims 9, 18 and 27, Sugio does not explicitly disclose performing nearest neighbor search with a maximum radius or performing a radius search which returns all points that lie within a radius of the query-point. 
Krasnik discloses performing nearest neighbor search with a maximum radius or performing a radius search which returns all points that lie within a radius of the query-point (See para. [0049], performing data points that lie within a group radius).
 Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the node searching of Sugio to perform nearest neighbor search with a maximum radius, as taught by Krasnik. Skilled artisan would have been motivated to eliminate a portion of the tree from being considered for further searching since searches often consume significant amounts of time and resources such as processor cycle and memory (See Krasnik, para. [0003] and para. [0004]). In addition, both of the references (Krasnik and Sugio) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as search data nodes using a tree data structure. This close relation between both of the references highly suggests an expectation of success.
6.	Claims 4, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio ( US 2021/0004993 A1) in view of Krasnik (US 2007/0250476 A1) and further in view of Yeh (US 2008/0052298 A1), hereinafter Yeh.
As to claims 4, 13 and 22, Sugio in view of Krasnik does not explicitly disclose the sibling link stores an offset value that stores a relative position of the sibling node with respect to the current node. 
However, Yeh discloses the sibling link stores an offset value that stores a relative position of the sibling node with respect to the current node (See para. [0049], storing a relative position such as “…/h2[5]/p[17] for sibling nodes with respect to a given node).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the octree nodes of Sugio to store an offset value that stores a relative position of the sibling node with respect to the current node, as taught by Yeh. Skilled artisan would have been motivated to use a path expression to represent an address of a node in order to facilitate communication of operations on the tree data structure between the client user agents and the server (See Yeh, para. [0004], para. [0006]). In addition, all of the references (Yeh, Krasnik and Sugio) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as search data nodes using a tree data structure. This close relation between both of the references highly suggests an expectation of success.
                                  		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Levi et al. (US 2014/0358960 A1) discloses a system includes a transceiver, processor, database, and memory. Instructions for executing a nearest neighbor search are recorded in memory. Receipt of a query point by the transceiver from a camera or other input device causes the processor to construct a KD-Fern having nodes as an ordered set of splitting dimensions and thresholds. All nodes at the same level of the KD-Fern have the same splitting dimension d and the same threshold. A binary bit is generated at each node describing a respective threshold comparison decision for that particular node. The processor associates each of a plurality of binary addresses in the binary map with a corresponding nearest neighbor index, determines the binary address of the query point, and returns, e.g., to a vehicle braking, steering, or body control module, a nearest neighbor result by extracting the nearest neighbor from the binary map.
Lucas et al. (US 2019/0325638 A1) discloses a mechanism is described for facilitating smart point cloud reconstruction of objects in visual scenes in computing environments. An apparatus of embodiments, as described herein, includes one or more processors including one or more graphics processors, and photo-consistency logic to perform line searches on cloud points of an object to enhance photo-consistency between multiple camera views associated with a visual hull encompassing the object in a scene captured by multiple cameras coupled to the one or more processors. The apparatus may further include refinement and application logic to perform a final reconstruction of the object based on the enhanced photo-consistency, where the scene having the reconstructed object is displayed at a display device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/Primary Examiner, Art Unit 2153